PER CURIAM.
Pursuant to Appellate Rule 9.130(a)(3)(B), we treat Greenberg Traurig’s petition for certiorari as an interlocutory appeal of the trial court’s order vacating an earlier stay in the underlying litigation between the parties, and hereby reverse the order under review.
Because we find that Sun NLF’s legal malpractice action against Greenberg Trau-rig depends upon the resolution of Sun NLF’s unjust enrichment action against the Dadeland Cove Homeowners’ Association, which still pends, we hold that vacation of the stay of the malpractice action was premature. See Bierman v. Miller, 639 So.2d 627 (Fla. 3d DCA 1994); Diaz v. Piquette, 496 So.2d 239 (Fla. 3d DCA 1986). Further, in our view, Greenberg Traurig was not given proper notice of Sun NLF’s motion to vacate prior to the oral motion made by Sun NLF at the August 24,1998, hearing.
For these reasons, we hereby reverse the order under review.